Citation Nr: 1636800	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-20 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for lymphedema of the left upper extremity.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

On his July 2011 substantive appeal, the Veteran indicated he wanted a Board hearing at his local RO (Travel Board).  In a March 2015 written statement, the Veteran withdrew his request for a hearing.

This claim was previously before the Board in December 2015.  The claim was remanded so that the Veteran could be scheduled for a new VA examination, and so that ongoing treatment records could be obtained.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Throughout the appeal period, the Veteran's left upper extremity lymphedema resulted in persistent edema and pain/discomfort.  Resolving reasonable doubt in the Veteran's favor, he has an intermittent skin rash to the inside elbow area of his left arm.

2.  There is no evidence of ulceration or massive board-like edema.





CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for left upper extremity lymphedema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter provided in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, limited private treatment records, and statements provided by the Veteran.  The Veteran has additionally been provided with several pertinent VA examinations, including in 2009, 2010, 2013 and most recently in 2016.  These examination reports include statements provided by the Veteran regarding the impact of his disability on his functioning, physical evaluation of the left upper extremity, and a review of his treatment records.  The most recent examination was provided to specifically address whether there was evidence of a skin disorder on the Veteran's left upper extremity.

The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

There is no specific Diagnostic Code which applies to the Veteran's diagnosed left upper extremity idiopathic lymphedema.  A review of the rating schedule showed that an analogous rating to Diagnostic Code 7121 was most appropriate.  

Under Diagnostic Code (DC) 7121, post-phlebitic syndrome of any etiology warrants a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under DC 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

Initially, the Board notes that throughout the treatment records in the claims file the Veteran has complained of ongoing, constant and worsening lymphedema of the left upper extremity.  He has also reported pain and functional impact of limited use of his left arm due to his persistent edema.  The Veteran has argued that he also has eczema or a skin disorder of his left upper extremity; however, the Board has not found medical evidence to support this assertion.

A March 2005 VA treatment record noted the Veteran had perleche and hand dermatitis.  The Veteran presented with a rash with tenderness to the corners of his mouth and the tip of his right thumb and little finger.  The symptoms were worse in cold weather.  

In January 2006, the Veteran was afforded an examination prior to his discharge from service.  He was noted to have left upper extremity lymphedema without a clear etiology despite an extensive work up, including a lymphoscintigraphy study.  "The rheumatology and other vascular opinions mainly given was more likely of the lymph edema of the left arm and sometimes in the hand of underlying chronic fascitis."  He was noted to be on a profile from service to not do any pulling, pushing, weight lifting or any sudden activities.  The Veteran reported that the left upper extremity sometimes gave "a little pain or sometimes a little tingling sensation, and sometimes there is numbness of the left thumb."  There were no findings related to the Veteran's left arm skin.  He had normal strength with left handed grasping.  The left upper extremity had "a very minimal type of swelling noted, probably less because of wearing" elastic hose on his forearm and arm.  There was no evidence of any nodules or any synovitis or underlying joint swellings or any muscle myalgic pain.  There was no evidence of any typical localized fasciitis or any soft tissue herniation.  He maintained normal strength (5/5) in the left upper extremity.  "Function of the left upper extremity is reduced because of his profile and because of his chronic left mild swelling and the forearm mild swelling."  Finger coordination in both hands was normal.  

In February 2006, the Veteran had lesions on the skin of the lip, and the right index finger, and the left thumb.  His skin was otherwise normal.  He was diagnosed with dermatitis due to cold weather and cheilitis angular.

In May 2007, the Veteran was seen for evaluation of his lymphedema.  He reported it began in at least 1999, and that there was no history of accident, injury, infection or operation prior to developing lymphedema.  During the evaluation, the Veteran denied rashes or skin breakdown.  And on physical evaluation he was not noted to have any skin abnormalities.

In January 2008, the Veteran was afforded a VA examination.  He noted that he currently worked full time as a mail handler, but he had to stop working as a mail carrier due to his spine and arm pain.  Regarding his lymphedema, the Veteran reported his swelling began in approximately 1997 or 1998, and that he has been evaluated for this disability multiple times, with no clear etiology ever provided.  He believed his left arm swelling had something to do with his service in the Persian Gulf.  He had evaluations done in 2000 by his primary care physician, which included an MRI, venogram, EMG and other studies, and he was eventually classified as having idiopathic lymphedema of his left arm.  He reported markedly worse swelling in the past couple years, with any form of use exacerbating the swelling.  He had "some mild increase in pain in his left arm associated with the swelling.  He does not have any skin problems."  Use of his left arm and any change in temperature, including going from outside to inside, caused some cramping and stiffness and pain in his left hand.  Notably, the Veteran had numbness and tingling in both arms, and his left side was not particularly worse than his right.  

On physical examination, there was significant pitting edema from the tips of his fingers all the way into his shoulder.  The circumference of his right elbow was 29 cm on the right compared to 37 cm on the left, his right mid forearm was 25.75 cm compared to 35 cm on the left, and his right dorsum hand was 22 cm compared to 26 cm on the left.  He had 5/5 proximal and distal motor strength of his upper extremities.  He was assessed with chronic idiopathic lymphedema of the left arm, with residual swelling, pain, and limitation of motion.  

A February 2009 VA mental health treatment note entitled "medication review" noted that the Veteran was "increasingly disabled due to the lymphedema of his left arm and has had to quit one job already."  He was "barely able to use it functionally" and there was "no cure at this point."  It was felt that without improvement he was "likely unemployable."  

In March 2009, the Veteran's skin was noted to be normal in general appearance with normal turgor.  He had "no arterial spider and no telangiectasia."

In May 2009, a letter from a VA internal medicine provider indicated the Veteran had a lymphangiogram, MRI, venogram, EMG and other studies and was eventually classified as having idiopathic lymphedema of his left arm.  He wore a compression garment with only partial improvement.  He felt that his swelling had mildly increased over time.  His edema had significantly increased over the last six months.  He had swelling intermittently, causing pain, numbness, which in the future could potentially cause decreased range of motion.  

In July 2009, the Veteran was afforded another VA examination.  He was noted to be left handed, and was then currently employed as a mail handler full time.  The Veteran was previously a mail carrier but changed his duty position in 2007 due to pain in his hand and constant edema when carrying mail bags.  He currently experienced pain and stiffness with increases in edema when he lifts mail tubs (weighing 25 pounds), and when he reaches and bends, and performs repetitive grips while picking up mail from large containers.  He had missed no days of work due to his lymphedema in the prior 12 months.  

He described a long history of left upper extremity edema with extensive work up.  He has had a venogram, bone scan, MRI, bone marrow biopsy, and a lymphoscintigraphy (in April 2004) which demonstrated abnormal drainage in the left forearm.  He began wearing a fitted lymphedema compression sleeve in 2000.  He reported that his lymphedema had increased in severity in the past four years, with constant pressure sensation and increased circumference of his left arm.  He also had pain in his left elbow, wrist and hand.  He had continuous edema but with exacerbation toward the end of a work week.  Two years ago he developed an intermittent rash in the left antecubital fold and along the lateral aspect of the upper arm.  He was noted to be treated with steroid cream for eczema and he used the same topical for his left arm rash when it occurred.  He reported a reduced grip and dexterity with his left hand (dominant), limited range of motion with the compression sleeve, and sports and yardwork limited by pain and edema.  His right triceps measured 31.1 cm and his left 35.4 cm, his right brachioradialis measured 26.5 cm and his left 30.3 cm, and his right wrist measured 18.0 cm and his left 20.5 cm.  There was no eczema or other skin abnormality noted during the examination.

In April 2010, the Veteran reported an increase in swelling in the past two years, with new symptoms such as pain in his left elbow and shoulder that he experiences daily.  He also had some numbness/tingling/pain in his left hand that occurred a couple times per week and an intermittent itchy rash in the antecubital region of his left arm that occurs about once a month.  He was noted to have had a venogram and ultrasound five years prior at a private facility and another in December 2009 at VA which did not show deep vein thrombosis.

A July 2010 record from Colorado Springs (private) noted the Veteran complained of increased lymphedema, via increased swelling and pain.  The assessment was of "clearly increasing  ...presumed idiopathic" lymphedema with increased problems at work due to pain and swelling.
During a November 2010 examination for his left shoulder disability, the Veteran was noted to have moderate diffuse edema of the left upper arm and forearm, including elbow.

In June 2013, the Veteran was afforded another VA examination.  The Veteran stated he believed his lymphedema had worsened over the years, but has been present since onset in service.  On physical evaluation, pitting was readily produced.  There was no rash, pigmentation, eczema or other skin abnormalities of the bilateral hands.  The Veteran's left arm circumference was greater than his right arm circumference, with greatest difference at 23 cm distal from the acromion process where his left arm was 32.5 cm and his right arm was 29.5 cm.  Due to his left arm lymphedema he had discomfort in his left upper extremity and he retired from his work as a mail handler after seven years.  (Subsequent records indicated the Veteran continued to work the 3rd shift as a mail handler).  The examiner noted the Veteran did not have evidence of bilateral hand dermatitis during the examination but that "the dermatitis is/was eczema since stasis pigmentation does not disappear.  The bilateral hand dermatitis is unrelated to the left upper extremity lymphedema."  The Veteran was also "quite clear in establishing the bilateral hand dermatitis when it is present is due to handling various solvents for the cleaning of weapons over 20 years of military service without using protective devices such as gloves." 

During his skin examination, the Veteran noted that he had hand eczema which occurred about five times yearly, since service, with each episode lasting two weeks.  He did not have a skin eruption or pigmentation at the time of the examination (on his hands).  The Veteran had been treated with topical corticosteroids and other topical medications (unidentified lotions) for his eczema.  At the time of the examination, he did not have any skin lesions to characterize.

In August 2015, a scar examination did not indicate any active skin condition; however, it was unclear if the examiner was able to view the Veteran's left arm without his compression sleeve.

In January 2016, the Veteran was afforded his most recent VA examination.  The Veteran reported persistent swelling of his left arm that is worse when he uses his left arm.  He complained of severe, constant sharp throbbing pain in his left elbow and wrist and at the base of his left thumb.  He reported the pain was constant, but worse with use, and that it would sometimes wake him in the night.  He stated that his level of swelling and pain did not necessarily go together.  He is left-handed, but he has started using his right arm for many activities (opening jars, for example).  He stated he was able to write a little with his left hand, such as signing a check, but that it is painful to do so.  He used a compression sleeve, which somewhat helped.  Elevation of his arm did not help.  The examiner noted the Veteran had two prior surgeries on his left shoulder.  A November 2012 left shoulder arthroscopy with supraspinatus tendon repair, biceps tenotomy, and subacromial decompression, distal clavicle excision and debridement of partial thickness subscapularis tendon tear.  In August 2013, he had arthroscopic lysis of adhesions and capsular release.  He reported no difference in his lymphedema after his two shoulder surgeries.  The examiner indicated the Veteran had persistent edema and constant pain at rest.  

The examiner noted that the Veteran was examined with both his shirt and compression sleeve removed.  He had lymphedema of the left upper extremity distal to the wrist, which was visibly apparent on casual inspection.  He had 2-3+pitting in the left forearm.  His skin was warm and dry, with no evidence of erythema, heat, induration, hyperpigmentation, fissures/cracks, ulcers, weeping or scales.  At 10 cm above the olecranon process, the Veteran's right arm was 29 cm and his left was 30 cm, at 10 cm below the olecranon process his right arm was 27 cm and his left arm was 33 cm.  His wrists were 19 cm bilaterally.  He had normal (5/5) strength with bilateral shoulder flexion/extension, arm flexion/extension and wrist flexion/extension.  His hand grip was also normal (5/5) bilaterally.  A December 2009 duplex venogram was negative for deep vein thrombosis.  

The examiner noted that the Veteran's lymphedema impacted his ability to work by minimizing his ability to write, lifting more than 5 lbs. with his left arm, and limited to minimal activities involving fine motor coordination with his left hand.  The examiner noted the Veteran does not have varicose veins or post-phlebitic syndrome.  "However, section 3 was completed as it most closely approximates lymphedema symptoms."  She noted that there was no evidence of eczema or stasis pigmentation affecting his left upper extremity during the examination.  

The Board notes that the Veteran has been credible and consistent in reporting his symptoms of persistent edema and pain throughout the appeal process.  He has frequently sought treatment and understanding of his idiopathic lymphedema, which has been elusive.  He has also consistently worn a compression sleeve from at least 2006 onward.  As the Veteran has been credible in his statements to VA regarding his lymphedema symptoms and treatment, and because a skin rash is something readily observable by a lay person, the Board will find that his statements in 2009 and 2010 relating to an intermittent rash which appears on his left inside elbow to also be credible.  Due to the nature of an intermittent rash, and the fact that the Veteran was not consistently told to remove his compression sleeve during examinations, there has not been objective evidence of a rash or a definitive diagnosis as to whether the rash is eczema or another skin condition.

The record indicates that the Veteran's lymphedema has worsened throughout the appeal process.  Initially, his pain and swelling were mild.  However, in roughly 2008/9 his swelling and pain increased and he has reported that his rash began in roughly 2007.  Certainly by his 2016 examination he had 2+ pitting edema and constant pain.  As such, the Board finds that with the Veteran's persistent edema and unknown skin rash, his lymphedema symptoms more nearly approximate a 40 percent rating under Diagnostic Code 7121.  Although the Veteran's left upper extremity lymphedema worsened over the course of the appeal, there is not a clear date delineating when that increase occurred.  As such, the Board will provide the 40 percent rating for the entire period on appeal.

The Board finds that a rating in excess of 40 percent is not warranted as there is no evidence of persistent ulceration of the skin.  The Board notes that the 100 percent rating under Diagnostic code 7121 includes "constant pain at rest," which the Veteran was noted to have during the 2016 VA examination.  However, his edema is not "massive board-like" and instead has most recently been described as pitting edema.  Throughout the appeal period his edema has progressed from mild to moderate, to 2+ pitting.  Moderate pitting edema does not more nearly approximate "massive board-like" edema.  

Additionally, the Board notes that the Veteran has reported some functional loss as a result of his left upper extremity lymphedema.  He has stated that he has difficulty opening jars or writing with his left hand.  However, objective evidence from his multiple VA examinations has shown that he continues to have normal (5/5) strength in his left arm, left hand grip strength, and pinch grip strength.  A 2009 record indicated that in the future he may have loss of motion due to his edema, but the treatment records have not yet confirmed that this has occurred.  The Board notes that some limitation in the Veteran's left arm may also be a result of his service-connected left shoulder disability.  The rating code contemplates general functional impairment caused by the specific disabilities addressed by each Diagnostic Code.  As the rating criteria contemplates pain, swelling and skin breakdown, the Board finds that the functional impact of the Veteran's left upper extremity lymphedema is addressed by the 40 percent rating.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left upper extremity lymphedema is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lymphedema with the established criteria shows that the rating criteria reasonably describes his disability level and symptomatology with respect to the symptoms he experiences. Specifically, the Veteran primarily reports edema, pain, and an intermittent rash.  The current 40 percent rating under Diagnostic Code 7121 are specific for such symptomatology (taking into account that aching and pain are listed within the rating options under 7121).  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

Entitlement to a 40 percent evaluation, but no higher, for service-connected left upper extremity lymphedema, is granted, subject to the laws and regulations governing the award of monetary benefits.
REMAND

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does show that the Veteran's lymphedema impacts his ability to work.  The previously referenced February 2009 VA mental health record indicated that the Veteran's lymphedema of his left arm caused him to quit a job, and the author indicated that without improvement he was likely unemployable.  Thus, the record indicates that the issue of TDIU has been raised by the evidence of record.

However, there is other evidence of record that reflects that the Veteran has continued to work full-time without much time off due to his service-connected disabilities.  During the July 2009 VA examination, which was approximately five months after the February 2009 mental health record, it was noted that the Veteran was employed full time as a mail handler and had not missed any work due to his service-connected lymphedema of the left upper extremity during the previous year.  During the June 2013 VA examination, it was noted that he retired from his work as a mail handler.  On the contrary, subsequent records indicate that he continued working on the third shift, to include a more recent December 2015 record.  

In addition, the Veteran is service connected for additional disabilities to include posttraumatic stress disorder at 70 percent, lumbar strain at 40 percent, cervical spine at 20 percent, left shoulder at 20 percent, right foot at 10 percent, right hip at 10 percent, and other disabilities at a non-compensable rating.  Not considering the above grant of 40 percent for left upper extremity lymphedema, the Veteran has been assigned a combined rating of 80 percent effective July 1, 2009 and 90 percent effective April 29, 2015.  Thus, he meets the schedular criteria under 38 C.F.R. § 4.16(a).

The Board finds that on remand, the raised claim for TDIU should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a VA Form 21-8940 VETERAN'S APPLICATION FOR INCREASED COMPENSATION BASED ON UNEMPLOYABILITY.

The Veteran should be asked to identify and submit any outstanding treatment or employment records relevant to the claim for TDIU.  He can also complete a release for such records and ask VA to obtain them on his behalf.

2.  After the above development has been completed, schedule any examinations deemed necessary to address the claim for TDIU.

3.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


